DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kushner (US Pat. No. 5,399,137, Mar. 21, 1995) in view of McGrath (US PG Pub. No. 2002/0187884, Dec. 12, 2002).
Kushner and McGrath were cited in the IDS filed on 10/12/2021.
Regarding claim 1, Kushner teaches an exercise device, comprising: a shell body 1 (see Figs. 2-3 below) configured for attachment to a substantially stationary object  (i.e., such as on a floor, behind or on a door jamb, see col. 3, lines 33-42); a core cylinder 5 (see col. 3, lines 43-49) rigidly mounted (i.e., non-rotatably fixed) to said shell body 1, said core cylinder 5 having a wall with an arcuate friction surface (i.e., cylinder 5 may include a curved surface, col. 3, lines 45-49, the surface including raise portions or bumps 8 for friction, see col. 4, lines 34-40 and Figs. 4-5 below); a substantially non-elastic strap 4 (i.e., strap 4 being similar to seatbelt, see Figs. 2-3 below, col. 3, lines 58-60) having a first end, a strap segment partially wound around said core cylinder 5 and hugging said friction surface, and a second end opposite said first end (see Fig. 3 below, ends of the strap 4 defined where handles are attached, the strap segment around cylinder 5, see Fig. 2 below), wherein, when said strap 4 is pulled at said second end and a resistive force is applied at said first end (see Figs. 2-3 below, when one handle is pulled down, resistance is imparted onto strap 4 via friction from surface of cylinder 5 and move the other handle up), a frictional force between said friction surface (i.e., surface with projections or bumps 8, see Fig. 4-5 below) and said strap 4 opposes a movement of said strap 4 across said friction surface, and wherein a magnitude of the frictional force is proportional to the resistive force applied at said first end; and said arcuate friction surface being formed with surface profiling for providing a resistive form-lock between said friction surface and said strap 4 when said strap 4 is being pulled at said second end (see col. 4, lines 34-48).  

    PNG
    media_image1.png
    495
    208
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    371
    267
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    434
    283
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    350
    197
    media_image4.png
    Greyscale

Kushner is silent in explicitly teaching a substantially elastic band extending between said shell body 1 and the substantially stationary object.
McGrath, however, in an analogous exercise device attachable to a stationary object (i.e., such as behind or on a door jamb) teaches a substantially elastic band 16 (see Fig. 1-2, and 6 below and para. [0017]-[0018]) configured to be attached to the stationary object (i.e., door jamb 26, see Fig. 6 and para. [0020]) at one end of the elastic band 16 and attached at another end of the elastic band 16 to an exercise interface via a clip 24 (i.e., such as connected to a leg strap shown in Fig. 1 below or a handle grip shown in Fig. 3 below).

    PNG
    media_image5.png
    485
    500
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    269
    452
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    257
    327
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kushner and to include an elastic band 16 as taught by McGrath (i.e., where one end of the elastic band 16 is configured to be attachable to a stationary object and the other end of the band 16 is attachable to the ring 2 of the shell body 1 of Kushner with a quick release clip 24) in order to provide a means of supporting the exercise device on the stationary object (i.e., door) and to also provide elastic resistance exercise.
Regarding claim 2, Kushner teaches wherein said substantially non-elastic strap 4 is a flat strap (see col. 3, line 43, and side-view shown in Fig. 1 above).  
Regarding claim 3, Kushner teaches wherein said surface profiling includes resistance elements formed of bumps 8 (see Figs. 4-5 above) or raised projections on said friction surface, and/or grooves formed in said friction surface (see col. 4, lines 34-48).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,141,621. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the instant application are broader in scope and read of claims 1-9 of the ‘621 patent. 
Independent claim 1 of the instant application is broader in scope than independent claim 1 of the ‘621 patent in that it does not require the limitation of “a counterbrake projecting towards a depression in said friction surface and deflecting said strap towards and into said depression to provide an additional frictional force opposing the movement of said strap through said shell body” as recited in claim 1 of the ‘621 patent.
Claim 2 of the instant application reads identically on claim 2 of the ‘621 patent.
Claim 3 of the instant application reads identically on claim 3 of the ‘621 patent.
Claim 4 of the instant application reads on claim 1 of the ‘621 patent but is broader in scope because it does not require the limitation of “to provide an additional frictional force opposing the movement of said strap through said shell body” as recited in claim 1 of the ‘621 patent.
Claim 5 of the instant application reads identically on claim 4 of the ‘621 patent. 

Independent claim 6 of the instant application is broader in scope than independent claim 5 of the ‘621 patent in that it does not require the limitation of “, and to provide an additional frictional force opposing the movement of said strap through said shell body; wherein a total frictional force opposing the movement of said strap through said shell body is defined by the friction between said strap and said friction surface and the additional friction between said strap and said counterbrake, and wherein a magnitude of the total frictional force is proportional to the resistive force applied at said first end” as recited in claim 5 of the ‘621 patent.
Claim 7 of the instant application reads identically on claim 6 of the ‘621 patent.
Claim 8 of the instant application reads identically on claim 7 of the ‘621 patent.
Claim 9 of the instant application reads identically on claim 8 of the ‘621 patent.

Allowable Subject Matter
Claims 4-5 would be allowable subject to a Terminal Disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 would be allowable subject to a Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784